             Case 1:18-cv-08890-GBD Document 39 Filed 02/26/19 Page 1 of 1




                    -against-                                                                    ORDER

EOX HOLDINGS LLC and ANDREW GIZIENSKI,                                                      18 Civ. 8890 (GBD)

                                           Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
GEORGE B. DANIELS, United States District Judge:

          In light of Defendants' February 22, 2019 letter requesting adjournment of the initial

pretrial conference, (ECF No. 38), oral argument on Defendants' Joint Motion to Transfer, (ECF

No. 20), and Motion to Dismiss and for Summary Judgment, (ECF No. 23), will be held on April

11, 2019 at 10:30 A.M.



Dated: February 25, 2019
       New York, New York

                                                                      SO ORDERED.


                                                                                    / 8 Yairu.th
                                                                                    B. DANIELS
                                                                                   STA TES DISTRICT JUDGE
